Order entered July 18, 2022




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00614-CV

              SPRING CREEK PLA INVESTORS, LLC, Appellant

                                        V.

                        VICTORIA ROMOLO, Appellee

                On Appeal from the County Court at Law No. 5
                            Collin County, Texas
                    Trial Court Cause No. 005-04135-2021

                                       ORDER

      The court reporter has informed the Court that no record was taken in the

trial court. Accordingly, we ORDER the appeal be submitted without a reporter’s

record. See TEX. R. APP. P. 37.3(c).

      Appellant shall file its brief on the merits within thirty days of the date of

this order.

                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE